 192DECISIONSOF NATIONALLABOR RELATIONS BOARDFrank Miller'sSons Fireproofing CompanyandUnited Order of American Bricklayersand Stone Masons' Union,Local No. 21.Case 13-CA-6882.April 28,1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn February 11, 1966, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. He also found that the Respondent had notengaged in certain other alleged unfair laborpractices and dismissed these allegations of thecomplaint. Thereafter, the General Counsel and theChargingParty filed exceptions to the TrialExaminer's Decision and supporting briefs. TheRespondent filed an answering brief to theexceptions and briefs of the General Counsel and theCharging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'We adopt the Trial Examiner's conclusion that thecomplaint should be dismissed insofar as it allegesthat layoffsmade on January 7 and 20 andFebruary 2, 1965, were motivated by the fact that theemployees were involved in union charges againstForeman Truesdale and hence violative of the Act.As more fully explicated by the Trial Examiner,layoffs on the aforementioned dates were necessaryforeconomic reasons.According to testimony,accepted by the Trial Examiner, the selections forthe layoffs were made on the basis of an establishednondiscriminatory practice which took into accountability and seniority, and this testimony is in no waycontradicted by other evidence.2 If it is also a factthat certain of those selected happened to favorchargesagainstTruesdaletoRespondent'sknowledge or belief, it is equally significant that therecord does not establish such knowledge or beliefas to every complainant, that 9 employees who tookno part in any action against Truesdale were amongthe 20 selected for layoff, and that some who were soinvolved did not suffer a layoff.Itwas alleged that one of those retained was laterdiscriminatorily transferred to another worksite. TheTrial Examiner dismissed that allegation and we alsoadopt this disposition. In addition to the facts recitedby the Trial Examiner in this connection, the recordcontains testimony by Miller, who directed thetransfer, that, when additional men were needed atthe Touhy Avenue job, he included Clemons amongthose selected for transfer because Clemons hadpreviously worked with the foreman at that site who"seemed to think quite a bit of him so I switchedMr. Clemons there."Like the Trial Examiner, we do not find that apreponderanceoftheevidencesupports thecomplaint in the foregoing respects.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Frank Miller'sSons Fireproofing Company, Chicago, Illinois, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.MEMBER JENKINS, dissenting:Iwould find that, in addition to the violations ofthe Act found by the Trial Examiner, and affirmed.bymy colleagues, the Respondent discriminatorilylaid off 11 employees in January and February 1965,and discriminatorily transferred George Clemons toa more onerous job.In the fall of 1964 some employees of Respondent,a masonry contractor working on the new Chicagocivic center, complained to their business agent,CharlesRoche, about allegedly unsafe workingconditions.Rochehadseveraldiscussionsconcerning thismatterwithForeman ErnestTruesdale, who was a member of the Union, andindicated that a number of men intended to press'In fn 7 of his Decision, the Trial Examiner correctly listedWilliam Cork among the employees who signed the union chargesagainstForeman Truesdale, but inadvertently stated (section I, A,subheading"The CurrentFacts," last paragraph) that Cork, whoalso appeared and testified at the hearing, had not signed thecharge In addition,the record establishes that it was BernardMcCluskieand not RobertMcCluskie, as found by the TrialExaminer,who failedto appear at the hearing due to illness'The selection of Miller and Zawacki for layoff is not proof to,the contrary, as the dissentsuggests,because another employeewith equal seniority on the crew was retained The evidence doesnot show that either Miller or Zawacki had a better claim toretention than such other employee.And withrespect to thematter of subsequent hirings for this crew,without recallingMiller and Zawacki, the employment pattern appears to be one ofhirings and layoffs as called for by the workload, with hinngsbeing made from among those whoapply for work164 NLRB No. 29 FRANK MILLER'S SONS FIREPROOFING CO.union charges against Truesdale if conditions werenot improved. On January 16, 1965, charges werefiledwith the Union against Truesdale and alsoagainst Stevens, a strawboss under Truesdale. Thecharge was filed by Roche and 14 employees andwas received by Truesdale on January 20. At theFebruary 1 hearing, 12 of the employees who signedthe charge appeared and testified, as did MartinZawacki. As a result of the hearing, Truesdale wasfined $300 and Stevens $100.Prior to the hearing, particularly in December1964 and January 1965, Truesdale was aware of theprobability that such charges would be filed, and heeither knew, or at least suspected, the names ofemployees planning to file charges. From the end ofDecember on, he made a number of statementsthreatening that employees who participated inprotesting the conditions would never work for himor the Respondent again. I join my colleagues infinding that these statements were designed to deterthe employees from concertedly protesting whatthey regarded as unsafe conditions, and wereviolative of Section 8(a)(1) of the Act.In addition, the Respondent laid off some 20employees on January 7 and 20 and February 2,allegedlybecause economic reasons justified areduction in force.3 Subjected to these layoffs were11men who were involved in the union proceedingagainst Foreman Truesdale and a lower rankingforeman, Stevens.While I accept Respondent'sclaim that economic reasons motivated somereduction in the work force, I am persuaded for thereasonsdiscussedhereafterthatTruesdale'sselectionofcertainemployeeswas but thefulfillment of his threats that employees who hadprotested the unsafe working conditions would neverwork for him or the Respondent again.Inarrivingatmy conclusion that certainemployees were discriminatorily selected for layoff,Inote that in addition to Foreman Truesdale'srepeated threats, Truesdale (except for the layoffsfrom Esposito's crew) made the initial selection ofemployees for layoff;' that Truesdale knew some oftheemployeeswho had protested the unsafeworking conditions even before union charges werefiled;that,after charges were filed, Truesdalelearned the names of those signing the charges and,on the next layoff, all of the '5 men-laid off wereinvolved in the proceedings against him.3The Respondent's claim that its usual practice in makinglayoffs is to retain the best men, or if equal in ability to lay off thenewest members of a crew, is supported only by oral expression ofthis policy by Truesdale and Job Superintendent Dan MillerMoreover, even if I accepted this as being the "policy,"Respondent advanced no proof, aside from verbal declarations,that the policy was followed Such bald, after-the-fact declarationsare of little weight-as opposed to the overt acts against thoseemployeeswho had registered dissatisfactionwithsafetyconditions on the job-in determining whether the selections forlayoffs were based on solely nondiscriminatory reasons193Sometime before the initial layoff on January 7,Truesdale was aware that a number of employeeswere complaining that working conditions on thecivic center job were unsafe. Indeed, this had been acontinuing complaint among certain employeessince the fall of 1964, and when theunionsteward onthe job, Frank Ladone, had been unable to remedythe situation, Roche, the union business agent,appointedBenton as a new union steward.Thereafter,Truesdale commented to employeeReiner that while he had previously consideredBenton a friend, he would never work for him or theRespondent,again.Further,onDecember 29,Truesdale commented to Union Business AgentRoche that Zawacki was the one who had reportedthe working conditions to the Union. Though Rochedenied this, Truesdale was unlikely to place muchcredence in the denial inasmuch as Zawacki hadseveral times complained directly to Truesdaleabout unsafe conditions on the job. Before theJanuary 7 layoff, Truesdale commented to employeeCharlesMiller that he had heard that 15 or moremen were going to prefer charges against him and healsoquestioned employee Reiner as to whetherReiner knew about people calling the union hall andcreating discord and trouble on the job. After thelayoff,Truesdale told employee Haas that he hadlaid off some men and that "we" never had "suchbig union trouble before" as with the new men. Theinference is clear that Truesdale considered the newmen as troublemakers and desired to get rid of thembecause of their complaints about safety conditionsand their threats to file charges against him.On January 7, 5 of the 10 ten employees selectedfor layoff were among those who had protestedworking conditions or who later signed chargesagainst Truesdale.s As the Trial Examiner noted, therecord leaves "no room for doubt" that Truesdale atleast suspected, if he did not know, the actualidentity of some of the employees who desired to filecharges against him. Moreover, it is also clear thathe learned the names of those who signed thecharges because, on January 18, he asked employee,Reiner if he had signed the charges, and Reinerdenied that he did. The following day Truesdaleasked Reiner why he had lied. As Reiner had in fact,signed the charges, it is clear that Truesdale had'knowledge of who signed the charges even beforethe union hearing which he attended on February 1,' In finding a discriminatory selection of employees for layoff, itis unnecessary to.resolve the conflict in testimony as to whether'fruesdale alone was responsible for selecting the men for layoffor whether they were selected by Truesdale and approved by JobSuperintendent Dan Miller after discussion with Truesdale Ineither case, Truesdale made the initial selection for layoffSThe five were William Gray, Bernard McCluskie, RobertMcCluskie, Michael Kristich, and Victor Blacconeri Except forBlacconeri and Bernard McCluskie, they also testified at theunion hearing 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere a number of employees testified as to unsafeworking conditions. 6All of the men laid off on January 20 were involvedin the proceeding against Truesdale, as four of thefive employees selected had signed the charges, andthe fifth, Martin Zawacki, who appeared at the unionhearing, was regarded by Truesdale as the maintroublemaker.'Moreover, the three men selected by Truesdalefrom his crew (Johann Haas, Leonard Siemieniec,and Eugene Reiner) had been interrogated byTruesdale about the charges and, in some instances,on their participation in making the charges. OnJanuary 20, before the layoff, Truesdale indicated toReiner that those who signed the charge would neverwork for him again.8 With respect to Haas, on oraround January 20, Truesdale inquired if Haas hadheard about the charges, and when Haas, on beinglaid off, asked why he was laid off, Truesdale statedhe (Truesdale) did not have to tell Haas anything.The third man, Siemieniec, was asked by Truesdale,several hours before he was laid off, if he knewanything about the fellows who signed the chargesand was told by Truesdale that while some of themhad been his friends, they wouldn't be anymore.Two of the five men laid off on January 20(CharlesMiller and Martin Zawacki), only 2 daysbefore had beenassignedto work for Foreman CarlEspositointhebasement level.The factssurroundingthislayoffmakeunpersuasiveRespondent's testimony that the layoffs were solelybecause these two men were the last men inEsposito's crew, and that Truesdale had no hand intheir selection. Esposito first testified that thesewere the newest men on the crew but he lateracknowledged a third man, Patterson, was assignedto him at the same time as Miller and Zawacki. Thus,there was another new employee in Esposito's crewand the record fails to show why Patterson, who wasnot involved in the union charges, was retainedinstead of Miller or Zawacki, particularly sinceMiller was assigned to the basement because he wasa good bricklayer (work in the basement called formore highly skilled workmanship) and Zawacki wasone of the oldest employees (since August 1964) onthe civic center job. Esposito's claim that he wasunaware of the problems of his fellow supervisor,Truesdale, is highly unlikely on a job of thisnature inview of Truesdale's open, extensive, and blatanthostility to the employees who complained aboutsafetyconditions,and it is rebutted by theuncontradictedtestimonyofZawacki,notdiscreditedby the Trial Examiner, that whenZawacki asked why he was laid off, he was told byEsposito that this was between Truesdale "and me[Zawacki]." Zawacki and Miller had long beenobjectsof interrogationandaccusationsbyTruesdale, and their transfer to a different crewresulted in their being the newest employees forpurposes of crew seniority and in their being laid off2 days later, while an employee with equal crewseniority was retained. Yet, shortly after Miller andZawackiwere laid off, Esposito was seekingadditionstohiscrew.Indeed,onMonday,January 25, four men were added to Esposito's crew.Thus, Miller and Zawacki were laid off after 3 days'work on the pretext that they were the last men onEsposito's crew and were not recalled several dayslater when four men were added to Esposito's crew.9The last layoff was on February 2, and involvedfivemen, including William Cork who had signedthe charges and who had appeared at the hearing onFebruary 1. With his removal, all but four10 of thoseinvolved in the proceeding against Truesdale wereeffectively laid off from the civic center project.Iwould also find discriminatory the February 17transfer of George Clemons from work on the civiccenter to work on another of Respondent's projects,the Touhy Avenue job. Clemons had complainedabout safety conditions in December 1964, and wasinjured on the job on January 6, 1965. Clemons'injury on January 6 resulted, after a discussionbetween Roche, Truesdale, and Dan Miller, in Millercalling the employees together and telling them thatconditionswouldbeimproved.Clemonssubsequently signed the union charges againstTruesdale and Stevens, and appeared at the hearingof February 1 on these charges. A week after thehearing, Truesdale told Roche that he was going tolayoffClemons as he was nothing but atroublemaker. When Roche protested that Clemonswas injured on the job and still going to the doctor,Truesdale stated he had told Dan Miller the job wasnot big enough for both of them (Truesdale and6Except for the union hearing on February 1 where employeestestifiedwith respect to their charges,Truesdale was neverofficially notified prior to this proceeding as to the names ofemployees who had signed the charges'As noted previously, Truesdale had told Roche that he knewZawacki was the person calling the union hall and making all thetrouble In January,Truesdale several times accused Zawacki ofcalling the business agent,and Assistant Foreman Stevens toldZawacki that if he(Zawacki) didn't like the way the job wasrunning he ought to getoff the job9While Reiner and two other discimnatees received letters inMarch 1965 asking about their availability for work, this does notaffectmy conclusion that the employees were chosendiscrimmatonly for layoffs in January inasmuch as the chargeherein was filed before these letters were written I would alsoreject as unwarranted the Trial Examiner's assumption that theGeneral Counsel's failure to ask 9 other employees if theyreceived such letters indicatesthey did0Thecircumstances of Miller's and Zawacki's layoff appearinconsistent with Respondent's alleged practice of retaining thebest men in a crew,or laying off the newest men if other factorsare equal See fn 2, above10The four remaining men presented special circumstances,and one,Clemons,infra,I find, was subjected to a subsequentdiscriminatory transferHartle had been scheduledfor the firstlayoff,but was retained after Roche told Truesdale that Hartleneeded the job because of medical expenses Union Agent Rochetestified that Truesdale told him(Roche)that employee Bermanhad called Truesdale and warned him that charges were going tobe filedBenton was the union steward and as such had superseniority FRANK MILLER'S SONS FIREPROOFING CO.195Clemons) and that Miller would have to get rid ofClemons or himself. Thereafter, Clemons wastransferred to the Touhy Avenue job. While the civiccenter job involved indoor work unaffected by theweather, the Touhy Avenue work was outdoors andinclement weather in February and March interferedwithwork.Thus,betweenFebruary 17andMarch 10, Clemons worked only a total of about 35hours in part because of poor weather conditions. Ifind that Respondent's transfer of Clemons wasdiscriminatory and penalized him for engaging inunion and lawful concerted activity."For the reasons set out above, I would find that thelayoffs on January 7 and 20 and February 2 ofemployees involved in the union charges againstTruesdalewere discriminatorilymotivated, andviolated Section 8(a)(3) and (1) of the Act, as did thetransfer of George Clemons to the less desirableTouhy Avenue job." When Clemons returned on March 30, he was dischargedunder circumstances which the Trial Examiner found wereviolative of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This complaint'under Section 10(b) of the National Labor Relations Act,asamended (herein called the Act), which allegesviolations of Section 8(a)(1) and (3) of the Act by FrankMiller'sSonsFireproofingCompany (herein calledRespondent or Company), by threats of reprisal, and bylaying off certain employees because of their concertedactivity and other support of United Order of AmericanBricklayers and Stone Masons' Union, Local No. 21(herein called Local 21, or the Union), was heard by me atChicago, Illinois, on August 3, 4, and 5. The basic issuepresented for decision is whether (except in one instance),the employees were laid off because they participated infiling and prosecuting a charge before the Union against aforeman, who was a member of the Union, for maintainingunsafe working conditions. With respect to the one otheremployee who was discharged, the issue is whether thedischarge was motivated by the fact that the employee hadfiled a charge with the Board.At the hearing all parties were represented by counsel,and were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce relevant andmaterial evidence, and to argue orally on the record. Oralargument was waived. Briefs submitted by the GeneralCounsel and Respondent, respectively, have been dulyconsidered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGSOF FACT21.THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundRespondent is engaged in the Chicago, Illinois, area, asa masonry contractor. Among the numerous constructionprojects on which Respondent was engaged at the time ofthe events here involved, was the civic center in downtownChicago,' on which it began work in mid-1964. For anumber of years Respondent has been a member of anemployer association which bargained collectively withthe Union, and at all times material there was in effect acontract with the Union, covering the wages, hours, andworking conditions of the bricklayers and laborersemployed by Respondent. The employees work in crews.Because of its size, a number of crews worked at thisproject, each under the supervision of a foreman. Ageneralsuperintendent-atthisjobDanMiller-coordinated and generally supervised all work tobe performed by Respondent. Other duties performed bythe superintendent are to attend weekly meetings whichthevarious subcontractors attend with the generalcontractor for the purpose of scheduling the progress ofthework and the completion dates for various stagesthereof, by the several subcontractors.It is undisputed that for Respondent to perform its workat the civic center project, it is necessary that othercraftsmen first perform the work required of them. Oneach floor of the building it was necessary that thesheetmetal workers complete about half of the area, andthat the pipe coverers do the work required of them in theareacompleted by the sheetmetal workers, beforeRespondent's employees can work on that floor. Alsoundisputed is the testimony adduced by Respondent, thatwhen it becomes necessary to reduce force because oflack of work, the employer selects for retention those heregards as the most competent, or if competency is equal,themore senior members of the crew are retained, andthat when an employee is laid off for lack of work, there isno obligation on the part of the employer to seek out oroffer work to the laid-off employee, when such work againbecomes available.The Current FactsIn the fall of 1964, certain employees of Respondentcomplained to their business agent, Charles Roche, thatworking conditions on the civic center job were unsafe.Roche directed his steward, Frank Ladone, to try and gettheconditionscomplainedofcorrected.Ladoneapparently was unsuccessful and was removed as steward.Roche then appointed Benton as steward, and directedhim to obtain correction of the alleged unsafe conditions,but he also was apparently unable to achieve the resultsRoche sought. In the meanwhile Roche on severaloccasions, discussed the alleged unsafe conditions withForeman Truesdale and told the latter, who is a member ofthe Union, that the men intended to prefer charges againsthim with the Union, unless conditons complained of werecorrected. According to Roche, Truesdale promised to dowhat he could to correct the alleged unsafe conditions. OnJanuary 6, after employee George Clemons had beeninjured on the job, Roche talked with Foreman Truesdaleand Job Superintendent Dan Miller about the allegedunsafe conditions, telling Truesdale that he (Roche) had' Issued April 27, upon a charge filed February 5, amended:March 17,and further amended March 31. All dates mentionedherein are 1965 unless otherwise noted.2No issue of commerce or labor organization is presented. Thecomplaint alleges and the answer admits the facts necessary toestablish these elements. I find the facts to be as pleaded.0This building, covering an entire block at Randolph and ClarkStreets, is intended to house the courts and other functions ofCook Country and the city of Chicago.298-668 0-69-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe names of 20 men who wanted to file charges againsthim. On this occasion Dan Miller called the employeestogether and told them that while conditions were not whatthey should be, they would improve.The record leaves no room for doubt that Truesdale atleast suspected if he did not actually know the identity ofat least some of the employees who desired to file chargesagainst him. Thus, on December 29, 1964, when Rocheand Truesdale were engaged in conversation, employeeZawacki passed by, and Truesdale commented thatZawacki was the "s.o.b." who had reported the workingconditions to the union hall. Roche told Truesdale he waswrong.4 In early to mid-January, Truesdale told employeesMiller and Haas that about 15 men were going to filecharges against him, commenting that he had nottheretofore had the kind of trouble he was now having withthe new men. On January 18, Truesdale asked employeeReiner if he (Reiner) had signed the charges. Reinerdenied that he had done so. The following day Truesdaleasked Reiner why he had lied the preceding day aboutsigning the charge. Some 3 weeks prior thereto Truesdalehad told Reiner that steward Benton had worked for himbefore, and that he (Truesdale) thought Benton was hisfriend, but that Benton would never work for him orRespondent again. After charges were filed with the Unionagainst Truesdale, as hereafter related, Truesdale toldReiner that he (Truesdale) would find out who had signedthe charges against him and that none of them would againwork for Respondent.5By a document dated and filed with the Union onJanuary 16, Foreman Truesdale, and Stevens, a strawbossunder Truesdale, were charged with violations of theUnion's working rules relating to safety.' The charge wassigned by Business Agent Roche and 14 of Respondent'semployees.7 By letter dated January 18, and received onJanuary 20, Truesdale and Stevens were directed toappear before the Union on February 1 and answer thecharges.' At the union hearing on February 1, 12 of the 14employees who had signed the charge appeared andtestified.9 Two employees (Martin Zawacki and WilliamCork), who had not signed the charges, also testified. Thehearing resulted in the imposition of a $300 fine onTruesdale, and a $100 fine on Stevens.The LayoffsInvolvedPrior to the hearing on the charges filed againstTruesdale and Stevens,Respondent laid off certainemployees from the civic center project.Thus, onJanuary 7,Respondent laid off 10 eployees10 and onJanuary 20,laid off 5 additional employees."Also, onFebruary 2, Respondent laid off five employees, and onFebruary 17, transferred George Clemons to another of itsjobs, and thereafter,on March 30, discharged him. Of thefive employees laid off on February 2, only William CorkhadparticipatedintheunionproceedingagainstTruesdale and Stevens.In support of its contention that the aforementionedlayoffs on January 7 and 20 and February 2 were entirelyeconomic in nature,Respondent introduced the followingevidence which is uncontradicted.12During the month of December 1964,work on the civiccenter had progressed at a faster rate than called for bythe schedules,and by January 4 Respondent hadsubstantially completed the work required of it up to thelevel of the 16th floor.However, at the progress meeting ofJanuary 6,Miller learned that because other trades,particularly the sheetmetal workers, had fallen behind intheir work,the 17th floor would not become available untilJanuary 15. From this Job Superintendent Dan Millerconcluded that a layoff was necessary.Miller, afterdiscussing the situation with Foreman Truesdale,directedthe latter to lay off 10 men.As heretofore stated,of the 10laid off on January 7,only 5 thereafter signed the chargesagainst Truesdale and Stevens (Hartle, Kristicht Gray,B.McCluskie,and R.McCluskie). One other(Pitman),although he did not sign the charges,or testify at the unionhearing, is alleged in the complaint to have beendiscriminatorily discharged. The other four apparently hadno part in the activity of the employees to promote safeworking conditions and are not alleged to have beendiscriminatorilydischarged.13On January 20,Millerconcluded that the situation had grown worse, and that afurther personnel reduction was necessary.After JobSuperintendentMiller'sdiscussionwithForemanTruesdale, threemen from Truesdale's crew (Haas,Reiner, and Siemieniec), and two men from Foreman'Zawacki had theretofore complained to Truesdale aboutunsafe conditions and Truesdale accused Zawacki of being theone who reported this to the Union5The foregoingfindings arebased on the credited testimony ofthe employees referred to, which, for the most part, was not deniedby Truesdale when he testified. To the extent that he did deny thestatementsattributed to him, I do credit his denials I have not setforth all of the statements made to employees by Truesdale, only asufficient number to show the character of his statements to theemployees and to demonstrate that he was clearly aware of theintentof the employees to file charges against him with the Union,and of his displeasure with their contemplated action6 Specifically, the charge alleged that on December 28 and 29,1964, and January 6 (when employee Clemons was injured on thejob),Truesdale and Stevens directed employees to work inelevator shafts which had not been protected from above with,proper coveringYThe employees signing the charge wereWilliam Benton(steward),VictorBlacconeri,GeorgeClemons,LeonardSiemieniec, Michael Kristich, Johann Haas, William Cork, FrankHartle,William Gray, Charles Miller, Eugene Reiner, RobertMcCluskie, Bernard McCluskie, and Charles Berman"Truesdale and Stevens were merely told the nature of thecharge in general terms A copy of the charge did not accompanythe notices, nor did the names of the persons listed who hadsigned the charge.9The two who did not appear at the hearing were Blacconeriand Robert McCluskie10 Included among those laid off on January 7, were WilliamGray, Bernard McCluskie, Robert McCluskie, Michael Kristich,and Victor Blacconeri All five of these subsequently signed thecharges against Truesdale and Stevens The remaining fiveapparently took no part in said charges However, one of these(E L Pitman), is alleged to have been discriminatorily includedin the layoff11The employees laid off on this date were Eugene Reiner,Johann Haas, Charles Miller, Martin Zawacki, and LeonardSiemieniec All of those had signed the charges against Truesdaleand Stevens, except Zawacki, and he later testified at theFebruary I hearing12The fact relating to the transfer and subsequent discharge ofClemons will be hereafter set forth13There is a conflict in the testimony of Miller and Truesdaleas to who made the selection of the men chosen for layoff onJanuary 7Miller testified that the selection was made byTruesdale and himself as a result of discussions and exchange ofviews as to their capabilities Truesdale testified that Millermerely told him of the necessity of laying off, and that he(Truesdale)made the selection In my view of the case, it isunnecessary to resolve the conflict. FRANK MILLER'S SONS FIREPROOFING CO.197Esposito's crew (Miller and Zawacki) were laid off.14Foreman Esposito testified, without contradiction, that inaccordance with usual practice he selected Miller andZawacki for layoff because they were the two most recentadditions to his crew.By February 1, progress on the job had still failed toimprove, and Job Superintendent Dan Miller concludedthat further layoffs were required. On the evening ofFebruary 1, after again discussing the situation withForeman Truesdale, he directed the latter to lay off fivemen at the end of the next day. In accord with thisdirection Miller laid off Frigo, Cork, Duffy, Alexander, andKivinachki. Of those only Cork had signed the chargesagainst Truesdale and Stevens or testified at the unionhearing. There is no evidence that the others participatedin any way in the movement regarding the alleged unsafeworking conditions. The evidence also shows that, inaddition to Steward Benton, who presumably by virtue ofhisposition,had superseniority, employeesHartle,Clemons, and Berman, who signed the charges againstTruesdale and Stevens and testified in the union hearing,were not included in the layoffs of January 7 or 20 orFebruary 2.Both Superintendent Miller and Foreman Truesdaletestified that inmaking the layoffs referred to, theyfollowed, except in one instance, the usual practice ofretaining the best men, or if that was equal, the newestmembers of the crew were laid off first.15 The GeneralCounsel adduced no evidence to establish any departurefrom that usual practice.The Transfer and Subsequent Discharge of GeorgeClemonsGeorge Clemons, a bricklayer of 12 or 14 years'experience,went to work at the civic center inOctober 1964.16 On January 6, Clemons was injured on thejob,but apparently lost no time as result thereof.'?Clemons signed the charges against Truesdale andStevens, and testified at the union hearing on February 1.Clemons was not involved in any of the layoffs abovementioned, and continued to work at the civic center untilFebruary 17, when he was transferred to a job on TouhyAvenue, another of Respondent's projects, reporting therethe following day.18 Clemons worked on the Touhy Avenuejob,under the direction of Foreman Hardy, and JobSuperintendent Frank Miller, Jr., until March 9 or 10, andthen went to the hospital for removal of his tonsils.19Returning from the hospital, Clemons received in themails a check for the wages due him for work during theweek of March 9, and a note asking him to call JobSuperintendent Frank Miller, Jr. When Clemons calledMiller the the latter wanted to know where Clemons hadbeen and when he expected to return. Clemons told Millerthat he expected the doctor to discharge him that weekendand that he could probably be at work the followingMonday. Miller replied to the effect that there was nohurry as no work could be done until the snow melted.March 30 being a warmer day, Clemons went to theTouhy Avenue job to see if any work would be done.20 Hefound Foreman Hardy and Superintendent Miller in anearby coffeeshop, and asked if there would be any work.Miller replied "stick around for a while." While still in thecoffeeshop, Miller said to Clemons, "You filed charges atthe Labor Board against me didn't you?"21 When Clemonsprofessed not to understand what Miller had reference to,the latter added, "We can't keep a man around who goes tothe Labor Board against us."22 Miller then asked Clemonsto follow him outside where he pointed out some work thatClemons performed about March 9 or 10 and asserted thatthework had been improperly performed.23 Clemons14Again the testimonyis inconflict whether SuperintendentMiller and Foreman Truesdale together made the selection of theemployees to be laid off or whether Truesdale made suchselectionThe evidence is uncontradicted that Foreman Espositowas told to lay off two men from his crew and he selected Millerand Zawacki There is no evidence to indicate that ForemanEsposito was aware of the efforts of the employeesregardingworking conditions, or of the plans to file chargesagainstTruesdaleOf the five men laid off on January 20, all signed thecharge against Truesdale Truesdale did not receive the noticeofthe unionhearing until he returned home on the evening ofJanuary 20, and did not see the list of personssigning thechargesuntil August 5, the day he testified in this proceeding He did, ofcourse, see the 14 employees who testifiedat the unionhearing15The oneinstancereferred to was that of employee Hartlewho was originally selected for layoff on January 7. However,when Union Agent Roche told Truesdale that Hartle had a sickchild and was hard pressed to meet hospital bills, Truesdale toldSuperintendent Miller that he (Truesdale) wanted toretainHartle,and Miller consented. Hartle subsequently signed thechargesfiled with the Union, and testifiedat its hearing.1sWhether he had theretofore worked for Respondent at otherprojects does not appear17Clemons, while working in an elevator shaft, was struck onthe head by some object falling from above This was one of theoccasions when Union Agent Roche talked to Foreman Truesdaleabout alleged unsafe working conditions, complaining that theinjury to Clemons resulted from the absence of propercoveringover the shaft11Clemons asked Strawboss Stevens, who notified him of histransfer, about the reason therefor, but Stevens' only reply wasthat he was carrying out orders There is no evidence thatClemons objected to or protested the transfer His rate of pay onthe Touhy Avenue job was the sameas atthe civic center Thereisno evidence that one job was, for anyreason,more desirablethan the other10Clemons did visit the job on March 11, but no work was inprogress that day because of bad weather20 Clemons went to the job several days before March 30, butfound no one there21The initial charge filed in this matter February 5, alleged thatRespondent had laidoff ordischarged 11 named employees onJanuary 7 and 20, for protesting working conditions on the civiccenter job The employees so named didnotinclude Clemons. Anamended charge filed March 17, repeated the allegations of theoriginal charge, and added the allegation that on February 2,Respondent dischargedWilliamCork, and on February 17,transferredClemons because of their participation in themovement to obtain safer working conditions on the civic centerjob It was the amended charge to which Miller apparentlyreferredA second amended charge, filed March 31, alleged thatRespondent discharged Clemons on March 30, because of hisassistance to the Board in the investigation of the prior chargesAll charges were filed on behalf of the Union by a law firm22Miller admits this conversation, but has a somewhat differentversion of what was said According to Miller, he asked Clemonsif the latter had gone to the Labor Board, and after Clemons madesome kind of a muffled reply he asked Clemons, "Do you thinkthat was fair to me " I deem it unnecessary to determine theprecise language employedWhichever version is correct, Millerplainly indicated his displeasure about the fact that the processesof the Board had been invoked Miller admitted that the charge hehad reference to came to his attention on Monday, March 29, ortheprecedingFriday,March 26Thiswasafterhisaforementioned telephone conversation with Clemons23Miller's complaint was that the vertical mortar joints weretoo wide, that as the wall went up it became from 1/2 to 5/8 inchestoo wide, and that the leads were not properly run so as to fit withother work then in progress or to be thereafter performed. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsisted that water had probably gotten on the wet mortarcausing it to spread, and while admitting that the worklooked bad, contended that he had performed the work asdirected, and that the architect had approved it. Millerthen told Clemons that he could not keep a man who didwork of that kind, and discharged Clemons, paying him for2 hours as reporting time, on March 30.Miller admitted that the alleged defective work byClemons came to his attention on the morning of March 17when he walked by that portion of the building, becausethe defect was so obvious; that after discussing the matterwith Foreman Hardy the two of them concluded thatClemons had to be dismissed because they could not relyon a man who performed such work; and that on the sameday he mailed Clemons his check for the hours workedduring the week ending March 13, with the note askingthatClemons call the office. According to Miller thereason for the note was that he wanted to tell Clemons onthe telephone that his service was no longer required.When Clemons did thereafter telephone Miller, the latterdid not advise Clemons that he was discharged. Milleradmits that he asked Clemons to come to the job, and gaveas his reason therefor that he wanted to show Clemons thealleged defective work.ConclusionsIndependent 8(a)(1) ViolationsAlthough a great deal of testimony was taken withrespect to complaints made by employees and theirbusiness agents about safety conditions on the civic centerjob, I find it unnecessary to decide-and I do notdecide-whether conditions on the job were safe orunsafe.Whether their complaints were justified or not, theemployees were entitled to seek through their own efforts,or through their business agent, to bring about a correctionof what they regarded as unsafe conditions, and theiractivity in that regard constituted "concerted activities"for their "mutual aid or protection," which is protected bySection 7 of the Act.N.L.R.B. v. Washtngton AluminumCompany, Inc.,370 U.S. 9. Any interference with, restraint,or coercion by Respondent, of employees in the exercise ofsuch right, violated Section 8(a)(1) of the Act. Asheretofore found, there were a number of statements byForeman Truesdale, most of which he did not deny,accusing employees of making the complaint to the Union,and threatening that no employees who participated inprotesting the alleged unsafe condThosons, would ever againwork for him, or for Respondent.statements wereclearly designed to deter the employees involved fromconcertedly protesting what they regarded as unsafeconditions, and hence violated Section 8(a)(1) of the Act.The 8(a)(3) AllegationsNo extended discussion is necessary to establish theproposition that the layoffs of January 7 and 20 andFebruary 2, and the February 17 transfer of Clemons, asalleged in the complaint, were violative of Section 8(a)(3)and (1) of the Act, if a motivating factor in that regard wasthat the employees involved had exercised their right toengage in the concerted activity looking toward theelimination of what they, justifiably or not, regarded asunsafe working conditions. On the other hand, it is equallywell established that the layoffs and transfer referred towere not violative of the Act if motivatedsolelybyeconomicnecessity.The burden of proving thediscriminatorymotive rests upon the General Counsel.Upon consideration of the entire record, I find andconclude that the General Counsel has failed to prove by apreponderance of the evidence that the conduct inquestion was motivated by the fact that the employees hadengaged in the concerted activities referred to. I ampersuaded to this conclusion by the following factors:1.The evidence clearly establishes, indeed the GeneralCounsel does not question, the economic necessity forsome reduction in force because of the failure of the craftsworking ahead of Respondent to complete their work in agiven area to make room for Respondent to work.2.The General Counsel adduced no evidence toestablish that Respondent departed to any significantextent, from its usual practice in selecting the employeesto be laid off.243. In each of the three layoffs, employees who did notparticipate in the filing of charges against Truesdale andStevens, were selected for layoff, while employees who didso participate were retained. It could, of course, be arguedthat in the layoffs of January 7 and January 20, Truesdaledid not have definite information as to the identity of theemployees who particpated in the concerted activitymentioned, and laid off indiscriminately to be certain thathe reached those whom he thought did so particpate. Suchargumentis, inmy opinion, refuted by Respondent'sconduct with respect to the layoff of February 2. Truesdalewas present at the union hearing on February 1, and heardClemons, Hartle, Berman, and Cork, as well as StewardBenton, testify against him. Yet of the five employees laidoff on February 2, only Cork had participated in the unionproceeding, and employees Clemons, Berman and Hartle,as well as Benton, were retained, Again, no claim is madeby the General Counsel that on February 2, Respondentdeparted from its usual practice in selecting employees forlayoff.4.Finally, of the 12 employees alleged by the GeneralCounsel to have been discriminatorily laid off on January 7and 20 and February 2, three testified that in March 1965,they received letters from the Respondent asking if theywere available for work, and that they did not respond.The remaining nine employees were not asked if they hadreceived such letters. If they had not received such letters,I assume that the General Counsel would have proved thatfact. It is inconceivable to me that if Respondent selectedtheemployees involved for layoff because of theirconcerted activity herein referred to, that it would, in viewof Truesdale's statement that such men would never workforRespondentagain,have sought them out to offerfurther employment.5.The transfer of Clemons on February 17 stands onthe same basis. That Respondent needed additonalemployees on the Touhy Avenue job, and that two men, inaddition to Clemons, were transferred from other jobs toTouhy Avenue, at the same time as Clemons, is notcontroverted. The General Counsel offered no evidence toestablish that the Touhy Avenue job was less favorable orless desirable than the civic center job. Notwithstandingthe layoffs referred to, it was not untilFebruary 17that24 The one instance of deviation involving employee Hartle (seefn. 15,supra)clearly does not demonstrate such departure fromnormal practice to warrant a finding that the selection wasdiscriminatorily motivatedMoreover, when the February 2 layoffwas made, which was after Truesdale heard Hartle testify at theunion hearing on February 1,Hartle was not laid off FRANK MILLER'S SONS FIREPROOFING CO.the decision to transfer Clemons was made. When thetransfer was made Clemons did not, so far as the recordshows, protest that the Touhy Avenue job was lessdesirable. In short, I find no evidence to support theallegation that the transfer constituted discrimination, or,assuming that it did, that it was discriminatorilymotivated.For the forgoing reasons, I find and conclude that theGeneral Counsel failed to prove by a preponderance of theevidence, that the layoffs of January 7 and 20 andFebruary 2, or the tranfer of Clemons on February 17, wasdiscriminatorily motivated. I shall recommend, therefore,that the Section 8(a)(3) and (1) allegations of the complaintbe, to that extent, dismissed.The discharge of Clemons on March 30, is, I find andconclude, governed by different considerations. AlthoughI conclude for the reasons above stated, that the evidencedoes not establish that Clemons was discharged becausehe had participated in the activity relating to the allegedunsafeworking conditions, I am convinced, and forreasons hereafter stated find and conclude, that Clemonswas discharged because, through the Union as hiscollective-bargaining representative, charges were filedwith the Board alleging that his transfer on February 17was discriminatorily motivated.25Clemons' last day of work on the Touhy Avenue job wasMarch 9 or 10. According to Superintendent FrankMiller, Jr., the deficiencies in Clemons' work were so openand obvious that one walking past it could not help butobserve it. For this reason, I find it somewhat difficult tobelieve, if Clemons' work was as bad as Miller said it was,that he did not observe it before March 17, but histestimony in that regard is uncontradicted and I acceptit.26Miller further testified that after observing the work inquestion on March 17, and discussing the matter withForeman Hardy, the two of them concluded that such workcould not be tolerated and that Clemons had to bedismissed.AlthoughMillersentClemons a check onMarch 17 for services rendered during the workweekending March 13, no notice of dismissal was sent at thattime; rather Clemons was asked to call the office. Even inMiller's telephone conversation with Clemons on some daybetween March 17 and March 30, no mention was madethat Clemons' work was unsatisfactory; rather he wasasked to come to the job, for which Respondent would berequired to, and did, pay reporting time. Miller explained"The second amended charge filed herein on March 31alleged inter alia that on March 30 Clemons was dischargedbecause he had i,ooperated with the Board in the investigation ofthe first amended charge, filed March 17, which alleged thatClemons' February 17 transfer was discriminatory, and that thedischarge was therefore violative of Sec 8(a)(3) and (4) of the ActThe allegation of the complaint, however, was that Clemons'dischargewas violative of Sec 8(a)(3) of the Act, becausemotivated by the fact that he had participated in the activity toremedy the alleged unsafe working conditions Although somefacts relating to Clemons'discharge were in the record, it was notclear that Respondent fully developed all the facts or had tried hiscase in the light of a possibleSec 8(a)(4) violationAccordingly, Iissued an order to show cause on January 12, 1966(the original ofwhich I have marked TX Exh 1, and hereby make a part of therecord),directing Respondent to advise me whether,in view ofthe possible finding of a Sec 8(a)(4) violation, it wished to stand onthe record as made, or whether it wished to offer additionalevidenceBy written response dated January 21, 1966 (theoriginal of which I have marked TX Exh 2, and make a part of therecord),Respondent advised me that it did not wish to offeradditional evidence, but would stand on the record Accordinglyan adjudication as to whether Clemons' discharge was violative of199that the note was sent with Clemons' check because hewanted to tell him on the telephone that his services wereno longer required, and that he did not so advise Clemonsin the telephone conversation because he wanted to showClemons the alleged defective work. I reject suchexplanations because they border on the petty, and haveall the earmarks of an afterthought.According to Miller, the first amended charge filedherein on March 17 came to his attention for the first timeon Monday, March 29, or the preceding Friday, March 26.That the filing of this charge was the matter uppermost inMiller'smind is made evident by the fact that it was thefirst subject he raised with Clemons when they met on themorning of March 30. For this reason, I find it unnecessaryto decide whether Miller's statement was that he could nothave men working for him who filed charges with theBoard, as Clemons testified, or whether Miller merelyasked Clemons whether he thought the filing of the chargewas fair to Respondent, as Miller testified. In either event,it is evident, and I find, that what triggered Clemons'discharge was the fact that a charge had been filed withtheBoard.The alleged defective work, I find andconclude, was a mere pretext seized upon to obscure thetrue motive for the discharge.27Clemons' discharge, under the circumstances and forthe reasons above stated, I find and conclude, wasviolativeofSection 8(a)(3)and (4), and derivativelySection 8(a)(1) of the Act. Although Section 8(a)(4) speaksin terms of an employer "has filed charges,"28 and in theinstant case the charge was filed by the Union and not byClemons, it is my view that Congress intended thisstatutory provision to be broadly interpreted to afford anemployee protection from reprisal for the filing of anycharge on his behalf which might affect his employeeinterests.29 The Union was the representative of all theemployees, and when it filed the charge alleging thatClemons' transfer was discriminatory, that charge clearlyaffected Clemons' employee interests. In that sense thecharge was in reality Clemons' charge, filed by his agent,the Union. That Respondent so interpreted the charge isclear from what Miller said to Clemons.In any event, and regardless of whether the dischargeviolated Section 8(a)(4) or not, it did violate Section 8(a)(3).The charge alleged not only the discriminatory transfer ofClemons, but the discriminatory layoff of 12 otheremployees, because of their concerted activity on theirSec 8(a)(3) or(4) of the Act,on some theory other than that urgedby the General Counsel, may appropriately be made SeeAssociated Home Builders,etc v N.L R.B,352 F 2d 745, 752-755(C A 9), and thecases there cited26Miller first testified that he observed the allegeddeficiencyinClemons'work on March 11,but thereafter said this was anerror, and that the correct date was March 17 He was not cross-examined on this or any other point27Nothing herein shall be construed as a finding that the workperformed by Clemons on March 9 or 10,was, or was notsatisfactoryAll I decide is that assuming that the work inquestion was unsatisfactory,Clemons' discharge on March 30,was not for that reason2s Sec 8(a)(4)makes it an unfair labor practice for an employer"to discharge or otherwise discriminate against an employeebecause he has filed charges or given testimony under this Act "29 CfN L R B.v Indiana & Michigan Electric Company,318U S 9, 17, wherethe SupremeCourt heldthat one who had nointerest in the matters in controversy had standing to file a chargebecause the legislative historyof the Actshowed that it was notalways prudent for employees to file charges against theiremployer 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDown, and through their Union, in seeking correction ofwhat they regarded as unsafe working conditions. Adischarge for having participated in such activity clearlyconstituted discrimination regarding Clemons' tenure ofemployment, and tended to discourage membership in theUnion, the organ through which, at least part, theemployees sought to correct the conditions of which theycomplained, and which they sought to remedy.Accordingly, Respondent's discharge of Clemons onMarch 30, as above found, violated Section 8(a)(3), (4), and(1) of the Act. I so find and conclude.Upon the basis of the foregoing findings, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labororganizationwithin themeaningof Section 2(5) of the Act.3.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, Respondent engaged in and isengaginginunfair labor practices proscribed bySection 8(a)(1) of the Act.4.By discharging George Clemons on March 30,because charges alleged his discriminatory transfer hadbeen filed with the Board, Respondent engaged in and isengaginginunfairlaborpracticesproscribedbySection 8(a)(3), (4), and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.Except to the extent above found, the GeneralCounsel has failed to prove the remaining allegations ofthe complaint herein, and said complaint should, to thatextent, be dismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1), (3), and (4) of theAct, I shall recommend that it be required to cease anddesist therefrom, and that it take certain affirmative actiondesigned to eradicate the effect thereof, and to effectuatethe policies of the Act. As such violations go to the veryheart of the Act, I shall recommend that Respondent berequired to refrain from in any manner interfering with,restraining, or coercing its employees.HavingfoundthatRespondentdiscriminatorilydischargedGeorge Clemons, I shall recommend thatRespondent offer him reinstatement to his former orsubstantially equivalent job, and make him whole for anyloss of pay he may have suffered by reason of thediscrimination against him, by paying to him a sum ofmoney equal to the wages he would have earned from thedate of his discharge, until his reinstatement, less his netearnings during said period, in accordance with Boardpolicy set forth in F.W. Woolworth Company,90 NLRB289, and IsisPlumbing & Heating Co.,138 NLRB 716. Ishall recommend that Respondent be required to preserveand make available to the Board and its agents, allpersonnel records necessary or useful in computing theamount of backpay, as herein required.The record fails to disclose whether the civic center andTouhy Avenue jobs have been completed or not. I shalltherefore recommend that in lieu of the usual posting at thejobsites of the attached notice, that Respondent mail asigned copy thereof to each of its employees who wereemployed on the Touhy Avenue job on March 30, 1965,and to each of its employees who worked on the civiccenter job at anytimebetween December 1, 1964, andJanuary 31, 1965.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,and pursuant to Section 10(c) of the National LaborRelationsAct,asamended,FrankMiller'sSonsFireproofing Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees with respect totheir activity in seeking to eliminate what they regard asunsafe working conditions on its jobs.(b)Threatening employees with loss of employment orother reprisal if they participate in efforts to eliminatewhat they regard as unsafe working conditions.(c)Discouraging membership in or activities on behalfofUnited Order of American Bricklayers and StoneMasons'Union,LocalNo. 21, or any other labororganizationof its employees, by discriminatorilydischarging,or otherwise discriminating against anyemployee in regard to his hire, tenure, or any term orcondition of employment.(d)Discharging, or in any other manner discriminatingagainst, any employee because he has filed a charge underthe National Labor Relations Act, as amended.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe aforementioned or any other labororganization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent permitted by Section 8(a)(3) of theNational Labor Relations Act, as amended.2.Take the following affirmative action which theBoard finds necessary to effectuate the policies of the Act:(a)OfferGeorgeClemons immediate, full, andunconditional reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority orother rights, privileges, or working conditions, and makehim whole for any loss of earnings he may have suffered byreason of the discrimination against him, in the manner setforth in the section hereof entitled "The Remedy."(b)Notify George Clemons, if he is presently serving inthe Armed Forces of the United States, of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Mail an exact copy of the attached notice marked"Appendix," to the last known address of each employeeworking at its civic center job at any time betweenDecember 1, 1964, and February 2, 1965, and to eachemployee working on its Touhy Avenue job, or on its FRANK MILLER'S SONS FIREPROOFING CO.201payroll for said job on March 30, 1965.30 Copies of saidnotice, to be furnished by the Regional Director forRegion 13,E afterbeingsignedby its authorizedrepresentative, shall be forthwithmailed, as hereindirected.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply herewith.3130 In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substitutedfor the words "a Decisionand Order "3i In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXWE WILL NOT discharge,or inany other mannerdiscriminate against, any employee because he hasfiled a charge against us with the Labor Board.WE WILL NOT in any other manner interfer with,restrain, or coerce any employee in the exercise of theright to self-organization, to form labor organizations,to join or assist Bricklayers Local No. 21, or any otherunion, to bargain collectively through representativesof their own choosing, and to engage in otherconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent provided by Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL offer George Clemons immediate, full,and unconditional reinstatement to his former orsubstantially equivalent position, andmake himwhole for any loss of earnings he may have sufferedby reason of his discriminatory discharge.FRANK MILLER'S SONSFIREPROOFING COMPANY(Employer)NOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employeeswith respect to their activity in seeking to eliminatewhat they regard as unsafe working conditions on anyof our jobs.WE WILL NOT threaten employees with loss ofemployment or other reprisal, if they participate inefforts to eliminate what they, regard as unsafeworking conditions.WE WILL NOT discourage membership in oractivities on behalf of Bricklayers Local No. 21, orany otherunionof our employees, by discharging orotherwisediscriminatingagainstour employees,regarding their wages, hours, or working conditions.DatedBy(Representative)(Title)Note: We will notify the above-namedemployee, if,presentlyservingin the Armed Forces of the United Statesof his right to fullreinstatementupon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.Thisnotice must remainposted for 60 consecutive daysfrom the date ofposting, and must notbe altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 881 U.S.Courthouse & FederalOfficeBuilding,219SouthDearborn Street, Chicago,Illinois60604,Telephone828-7597.